
	

114 S2684 IS: UAVs for Energy Infrastructure Act
U.S. Senate
2016-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2684
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2016
			Mr. Inhofe introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To provide for the operation of unmanned aircraft systems by owners and operators of critical
			 infrastructure.
	
	
 1.Short titleThis Act may be cited as the UAVs for Energy Infrastructure Act. 2.Operation of unmanned aircraft systems by owners and operators of critical infrastructure (a)In generalSubtitle B of title III of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note) is amended by adding at the end the following:
				
					337.Operation of unmanned aircraft systems by owners and operators of critical infrastructure
 (a)In generalNot later than 90 days after the date of the enactment of this section, the Secretary of Transportation shall establish a process pursuant to which a covered person may operate an unmanned aircraft system to conduct activities described in subsection (b)—
 (1)beyond the visual line of sight of the individual operating the unmanned aircraft system; and (2)without any restriction on the time of the operation.
 (b)Activities describedThe activities described in this subsection that a covered person may use an unmanned aircraft system to conduct are the following:
 (1)Activities for which compliance with current law can be accomplished by the use of manned aircraft, including—
 (A)conducting activities to ensure compliance with Federal or State regulatory, permit, or other requirements, including to conduct surveys associated with applications for permits for new pipeline construction or maintenance or rehabilitation of existing pipelines; and
 (B)conducting activities relating to ensuring compliance with the requirements of part 192 or 195 of title 49, Code of Federal Regulations.
 (2)Activities to inspect, repair, or respond to critical infrastructure, including to respond to a pipeline incident, or in response to or preparation for a natural disaster, man-made disaster, severe weather event, or other incident beyond the control of the covered person that may cause material damage to such infrastructure.
 (3)Activities not described in paragraph (1) or (2) if the covered person notifies the local Flight Standards District Office before the operation of the unmanned aircraft system.
 (c)DefinitionsIn this section: (1)Covered personThe term covered person means a person that—
 (A)owns or operates a pipeline or other critical infrastructure; (B)is an agent of a person described in subparagraph (A); or
 (C)is the sponsor of a pipeline project. (2)Critical infrastructureThe term critical infrastructure has the meaning given that term in section 2339D of title 18, United States Code..
 (b)Clerical amendmentThe table of contents for the FAA Modernization and Reform Act of 2012 is amended by inserting after the item relating to section 336 the following:
				Sec. 337. Operation of unmanned aircraft systems by owners and operators of critical
			 infrastructure..
			
